Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,9-11,16-17,23-24,26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Postal et al (“Postal”, US 2019/0004596).

As per claim 1, Postal teaches a processor-implemented method for data manipulation comprising: 
providing wireless connectivity between a processor and a wireless transceiver, wherein the wireless transceiver is embedded in an oral sensing interface ([0044] The apparatus is based on an intraoral device similar to dental plaques in format of arches, similar to denture or braces used on Dentistry as films comfortably attached to tooth surfaces, on the upper and lower dental arches, which can detect user inputs from lower jaw and tongue movements through sensors installed on the intraoral device, and wirelessly communicate with a controlled device. [0060] b) connecting (110) an intra-oral device to the controlled device using a wireless communication method available (200, 300)); 
coupling a tongue position sensor (TPS) to the wireless transceiver, wherein the tongue position sensor is attached to the oral sensing interface ([0061] c) detecting (120) the jaws' movement by means of jaw sensors (121) and the tongue movement by means of tongue sensors (122) installed in the intra-oral device; [0070] Tongue movements: sensors (301, 302, 303) positioned on the internal parts of upper and lower device arches are sensitive to tongue contact, by using electro-magnetic or mechanical methods. See FIG. 3. Examples of implementations); 
coupling an inertial measurement unit (IMU) to the wireless transceiver, wherein the IMU is attached to a location along the oral sensing interface ([0061] c) detecting (120) the jaws' movement by means of jaw sensors (121) and the tongue movement by means of tongue sensors (122) installed in the intra-oral device) see also [0066]-[0067]); and 
enabling data manipulation in the processor, based on the wireless connectivity and outputs from the TPS and the IMU ([0071] Capacitance sensors will detect tongue contact with the touch of the tongue, similarly touchscreens senses user finger. Concept is, by using tongue, emulating user finger action when touching on different areas of a capacitive touchscreen. Tongue touches on each of sensors positioned in specific areas of arches (left and right sides of upper arch, left and right sides of lower arch which, in their turn, can be mapped and analogously drive a pointer up-down or left-right on the screen, or also drive equipment movements, such as a wheelchair, depending on the user mapping settings. [0072] Mechanical micro-switches will detect the pressure of the tongue on specific areas of the arches—left-right of both arches (302), front part of upper arch, front part of bottom arch (301). Besides that, a differentiated micro-switch push-button positioned on the up-front area can be used to identify the “select” action (303), equivalent to the mouse click.).

As per claim 2, Postal teaches the method of claim 1 further comprising coupling an interface- embedded preprocessor to the wireless transceiver to augment the enabling data manipulation ([0088] The new intra-oral device is composed of an intra-oral device composed of thin plaques covering user's tooth surfaces and attached to the user's upper and lower dental arches, such as a “denture” or braces, which includes sensors installed on the device arches for detecting user's lower jaw and tongue movements and a wireless system for communicating (200, 300) with the controlled device .

As per claim 9, Postal teaches the method of claim 1 further comprising coupling at least one additional inertial measurement unit to the wireless transceiver ([0066] Lower jaw movements: sensors installed on the top surface of the lower jaws (211) on the bottom surface of the upper jaw (212), and the relative distance and displacement on the 3 axes—left-right (202), up-down (201), back-forward (203) are measured by using electro-magnetic, mechanical or optical methods. See Figure 2.)

As per claim 10, Postal teaches the method of claim 9 wherein the inertial measurement unit and the at least one additional inertial measurement unit are attached to nonadjacent locations along the interface ([0066] Lower jaw movements: sensors installed on the top surface of the lower jaws (211) on the bottom surface of the upper jaw (212), and the relative distance and displacement on the 3 axes—left-right (202), up-down (201), back-forward (203) are measured by using electro-magnetic, mechanical or optical methods. See Figure 2.).

As per claim 11, Postal teaches the method of claim 9 wherein the enabling data manipulation is augmented by the at least one additional inertial measurement unit ([0066] Lower jaw movements: sensors installed on the top surface of the lower jaws (211) on the bottom surface of the upper jaw (212), and the relative distance and displacement on the 3 axes—left-right (202), up-down (201), back-forward (203) are measured by using electro-magnetic, mechanical or optical methods. See Figure 2.)


As per claim 16, Postal teaches the method of claim 1 wherein the data manipulation is used to accommodate impairment experienced by a person ([0046] The disclosure is suitable, although not limited, to physically handicapped people who do not have full use of their hands. The present disclosure is particularly suitable for use by quadriplegics, amputees and people suffering from severe arthritis or muscular dystrophy. For severe conditions, users have a very high dependency of constant assistance, and the method and apparatus of the present disclosure can significantly reduce the degree of dependency from a helper person, such as a care-taker or a family member.)

As per claim 17, Postal teaches the method of claim 1 wherein the data manipulation is used to provide input for an augmented reality system used by a person.([0048] In a specific embodiment, the disclosure applies to Immersive Reality technologies, more specifically AR/VR HMD's (Head-mounted display) devices. When using such devices user cannot easily reach a touchscreen and has fewer input methods available; for these cases hands-free methods are very convenient for the user to interact with the virtual content while, at same time, having hands available for executing other activities. According to an embodiment, user can control the virtual objects in AR/VR environments by using jaws and tongue movements.)


As per claim 23, Postal teaches the method of claim 1 wherein the TPS enables oral mouse function detection. ([0045] The hands-free method is responsible for mapping the user's lower jaw and/or tongue movements and actions to the controlled device movements and actions, either directly or through a pointer or cursor on a display in a manner similar to that of a conventional computer mouse, sensing user's movements and sending the corresponding mapped movements or actions to the controlled device, which will respond accordingly.)

As per claim 24, Postal teaches the method of claim 1 further comprising coupling one or more light- emitting diodes to the wireless transceiver ([0067] optical detection of movement or position of a light source relative to the upper or lower plaque surface, for movements on each of the 3 axes: left-right, up-down, back-forward. This is similar principle used by an optical mouse: using a light source, typically an LED—applied in one of the plaques—and a light detector, such as an array of photodiodes, to detect movement relative to a surface—the other plaque. That allows the detection of slight and short movements, without strain. The concept is analogous to an optical mouse circuitry mounted in one arch, for example the upper arch, of the intraoral device and LED light source will reflect in the other arch surface, for example the lower one, being captured in a light detector (array of photodiodes) mounted in the upper arch. The user jaws movements lift-right and forward-backwards commands the “optical mouse” as usually by user hand on a flat surface. Those movements can analogously drive a pointer up-down or left-right on the screen, or also drive equipment movements, such as a wheelchair, depending on the user mapping settings.)

Claim 26 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
Claim 27 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 3,6-8,12-15,20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postal et al (“Postal”, US 2019/0004596) in view of Kimmel (“Kimmel”, US 2016/0154468)

As per claim 3, Postal fails to couple further sensors to the wireless transceiver, in particular a barometric sensor. However, Kimmel couples without limitation various sensing devices coupled including coupling an interface- embedded barometric sensor to the wireless transceiver ([0063] In other embodiments one or more input devices 115 can include, without limitation: movement tracking sensor devices such as an LED/photo-diode tracking device (as found in an optical mouse) and/or more advanced visual-tracking devices, which can be used to observe and report movement information; pressure sensor devices (like a microphone device, piezoelectric devices, and/or an air pressure sensor device).
Therefore it would have been obvious before the effective filing date of the invention to combine the teaching of Kimmel with the method of Postal. Motivation to do so would have been to provide a further way for the user to communicate via input and output improving the intraoral user interface interaction.

As per claim 6, Kimmel teaches the method of claim 3 wherein an output of the barometric sensor is used in the enabling data manipulation ([0063] In other embodiments one or more input devices 115 can include, without limitation: movement tracking sensor devices such as an LED/photo-diode tracking device (as found in an optical mouse) and/or more advanced visual-tracking devices, which can be used to observe and report movement information; pressure sensor devices (like a microphone device, piezoelectric devices, and/or an air pressure sensor device), which can be used to observe and report pressure change information such as sound, vocalizations, breathing or physical stress changes.)

As per claim 7, Kimmel teaches the method of claim 3 wherein the barometric sensor detects a continuum of barometric pressures ([0063] In other embodiments one or more input devices 115 can include, without limitation: movement tracking sensor devices such as an LED/photo-diode tracking device (as found in an optical mouse) and/or more advanced visual-tracking devices, which can be used to observe and report movement information; pressure sensor devices (like a microphone device, piezoelectric devices, and/or an air pressure sensor device), which can be used to observe and report pressure change information such as sound, vocalizations, breathing or physical stress changes. Air sensor devices (like machine olfaction devices, gas flow monitor devices, and/or chemical identification devices), which can be used to observe and report breathing, temperature, humidity, pressure, gas flow, gas state, and air quality information.)

As per claim 8, Kimmel teaches the method of claim 3 further comprising coupling an interface- embedded temperature sensor to augment the barometric sensor ([0063] temperature sensor devices (like a thermometer device), which can be used to observe and report body heat, respiration temperature, external temperature, general temperature, or other temperature information.)

As per claim 12, Kimmel teaches the method of claim 1 further comprising providing feedback to a user of the interface ([0064] tactile, actuator, or touch-based vibration devices (like vibration motor devices, and Braille terminal devices), which can be used to communicate to the user or others by creating vibration based feedback and tactile or touchable states; physical release devices (like metered chemical release devices (which could release chemicals), spray devices, dispenser devices, or pill dispenser devices), which can be used to release matter to communicate to and/or or stimulate the user and others by releasing or dispensing matter into the surrounding environment.)

As per claim 13, Kimmel teaches the method of claim 12 wherein the feedback is responsive to passive monitoring of the user of the interface  ([0090] Merely by way of example, device 350 might allow the wearer, by interacting with one or more input devices 115, to control a cursor or change a selection presented in the visual display of a separate head-mounted display device and/or provide feedback to the environment of oral cavity 310 about the remote action in the remote device in the form of a vibratory or haptic vibration within device 350..

As per claim 14, Kimmel teaches the method of claim 1 further comprising coupling an ambient condition sensor to the wireless transceiver ([0063] In other embodiments one or more input devices 115 can include, without limitation: movement tracking sensor devices such as an LED/photo-diode tracking device (as found in an optical mouse) and/or more advanced visual-tracking devices, which can be used to observe and report movement information; pressure sensor devices (like a microphone device, piezoelectric devices, and/or an air pressure sensor device), which can be used to observe and report pressure change information such as sound, vocalizations, breathing or physical stress changes. Air sensor devices (like machine olfaction devices, gas flow monitor devices, and/or chemical identification devices), which can be used to observe and report breathing, temperature, humidity, pressure, gas flow, gas state, and air quality information.).

As per claim 15, Kimmel teaches the method of claim 1 further comprising coupling one or more biometric sensors to the wireless transceiver ([0063] temperature sensor devices (like a thermometer device), which can be used to observe and report body heat, respiration temperature, external temperature, general temperature, or other temperature information.)

As per claim 20, Kimmel teaches the method of claim 1 further comprising coupling a bone-conduction sound generating device to the interface ([0064] mechanical wave generator devices (like speaker devices and/or vibration devices and/or bone-conduction transducer devices), which can be used to communicate to the user and others by creating sound and other mechanical waves.)

As per claim 21, Kimmel teaches the method of claim 1 further comprising coupling a battery to the wireless transceiver ([0065] In other embodiments power may be generated by one or more power devices 160 from, including, without limitation, interaction with the chemicals in the internal and/or external environment (such as electrical interaction as in a battery, by using an exposed anode and cathode), and/or interaction with the chemicals and/or pressure of the bloodstream of the user, and/or interaction with the external environment and/or functioning of organisms and/or one or more devices hosted within the device (such as with a genetically-engineered biofuel device and/or biofuel organism that generates power from oxygen and glucose in the bloodstream of a wearer), and/or interaction with temperature differences in the external environment (such as by coupling a generator with a Stirling engine or other heat engine), and/or by movement (such as by coupling a generator with a self-winding mechanism of the type as used in a self-winding watch and/or capturing the energy of actions performed on device 100), and/or by wireless energy transfer (such as by direct induction, resonant magnetic induction or electromagnetic power reception devices (such as RFID tags)).

As per claim 22, Kimmel teaches the method of claim 21 wherein the battery is charged wirelessly in a user's oral cavity ([0065] In other embodiments power may be generated by one or more power devices 160 from, including, without limitation, interaction with the chemicals in the internal and/or external environment (such as electrical interaction as in a battery, by using an exposed anode and cathode), and/or interaction with the chemicals and/or pressure of the bloodstream of the user, and/or interaction with the external environment and/or functioning of organisms and/or one or more devices hosted within the device (such as with a genetically-engineered biofuel device and/or biofuel organism that generates power from oxygen and glucose in the bloodstream of a wearer), and/or interaction with temperature differences in the external environment (such as by coupling a generator with a Stirling engine or other heat engine), and/or by movement (such as by coupling a generator with a self-winding mechanism of the type as used in a self-winding watch and/or capturing the energy of actions performed on device 100), and/or by wireless energy transfer (such as by direct induction, resonant magnetic induction or electromagnetic power reception devices (such as RFID tags)).


Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postal et al (“Postal”, US 2019/0004596) in view of Kimmel (“Kimmel”, US 2016/0154468) in view of Meirav (“Meirav”, US 2021/0085247)

As per claim 4, Meirav teaches the method of claim 3 wherein the barometric sensor detects a tri- value state of air pressure within an oral cavity containing the interface ([0039] System Operation—Air Flow Measurement. We now turn to explain the operation of some embodiments in measuring respiratory volumes and flow rates. The operation of the system in this embodiment can be explained with the help of FIGS. 6A and 6B, showing inhalation and exhalation, respectively. When the user inhales, low pressure in the lungs pulls air through the mask apertures. If the mask is properly attached, the inhaled ambient air flows substantially through designated breathing apertures rather than through gaps between the mask and the face. The rate of air flow through the mask apertures is determined by a lower pressure in the mask interior relative to the exterior ambient pressure, which is of course created by the lungs and the respiratory muscles. This pressure difference is detected by the DP sensor, which, in some embodiments, has one port inside the mask and the other outside the mask.) 
Therefore it would have been obvious before the effective filing date of the invention to combine the teaching of Meirav with the method of Postal-Kimmel. Motivation to do so would have been to provide an accurate method of distinguishing between pressures allowing the combination to add further ways to input from the user to the computing device.  

A per claim 5, Meirav teaches the method of claim 4 wherein the tri-value state is sensed from a continuum of pressures and includes ambient barometric pressure, increased barometric pressure due to exhaling into a closed oral cavity, and decreased barometric pressure due to inhaling from a closed oral cavity .( [0039] System Operation—Air Flow Measurement. We now turn to explain the operation of some embodiments in measuring respiratory volumes and flow rates. The operation of the system in this embodiment can be explained with the help of FIGS. 6A and 6B, showing inhalation and exhalation, respectively. When the user inhales, low pressure in the lungs pulls air through the mask apertures. If the mask is properly attached, the inhaled ambient air flows substantially through designated breathing apertures rather than through gaps between the mask and the face. The rate of air flow through the mask apertures is determined by a lower pressure in the mask interior relative to the exterior ambient pressure, which is of course created by the lungs and the respiratory muscles. This pressure difference is detected by the DP sensor, which, in some embodiments, has one port inside the mask and the other outside the mask. [0040] Similarly, when the user exhales, high pressure is produced by the lungs and the air flows out through the designated apertures to the ambient. The air flow is induced and determined by a pressure difference DP that is caused by the (even higher) pressure in the lungs. It is measured by the DP sensors described earlier, and the measured value is received by the electronic circuit, and may be processed, stored and/or transmitted.)



Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postal et al (“Postal”, US 2019/0004596) in view of Alvarado et al (“Alvarado”, US 2019/0302894).

As per claim 18, Postal fails to teach a microphone embedded. However, Alvarado teaches the method of claim 1 further comprising coupling an interface- embedded microphone to the wireless transceiver ([0043] Smart switching controller 110 in combination with an assortment of sensors including microphone sensor 112, touch sensor 114, minmo sensor 116, and IR sensor 118. With each of these sensors 112, 114, 116 and 118 there is a corresponding gesture sound gesture 122, touch gesture 124, motion gesture 126 and wink gesture 128, respectively. The patient makes the assortment 120 of gestures to be detected and the system provides instruction to assortment 130 of electronic equipment including nurse call system 132, speech communication device 134, and environmental controls 136. [0045] The noddle, smart switching controller 110, was designed to detect the smallest intentional gesture that patients can make (e.g. an audible tongue click, a wink, a small head or shoulder movement). It accepts input from a range of sensors and uses patented gesture detection and counting algorithms to allow the user who might only be able to produce a small voluntary gesture to control multiple devices. The smart switching controller 110 autodetects the type of sensor being used and applies the appropriate processing algorithm. The smart switching controller 110 counts the number of sequential gestures detected and based on that number controls one of the smart switching controller 110 outputs which can be linked via hardwired or Bluetooth connection to activate one or more of the assortment 130 of electronic equipment.)
Therefore it would have been obvious before the effective filing date of the invention to combine the teaching of Alvarado with the method of Postal. Motivation to do so would have been to provide a further way for the user to communicate a gesture thereby expanding the types of gestures the device can accept. 

As per claim 19, Alvarado teaches the method of claim 18 wherein the microphone is enabled based on an output from an interface-embedded sensor ( [0043] Smart switching controller 110 in combination with an assortment of sensors including microphone sensor 112, touch sensor 114, minmo sensor 116, and IR sensor 118. With each of these sensors 112, 114, 116 and 118 there is a corresponding gesture sound gesture 122, touch gesture 124, motion gesture 126 and wink gesture 128, respectively. The patient makes the assortment 120 of gestures to be detected and the system provides instruction to assortment 130 of electronic equipment including nurse call system 132, speech communication device 134, and environmental controls 136. [0045] The noddle, smart switching controller 110, was designed to detect the smallest intentional gesture that patients can make (e.g. an audible tongue click, a wink, a small head or shoulder movement). It accepts input from a range of sensors and uses patented gesture detection and counting algorithms to allow the user who might only be able to produce a small voluntary gesture to control multiple devices. The smart switching controller 110 autodetects the type of sensor being used and applies the appropriate processing algorithm. The smart switching controller 110 counts the number of sequential gestures detected and based on that number controls one of the smart switching controller 110 outputs which can be linked via hardwired or Bluetooth connection to activate one or more of the assortments 130 of electronic equipment.)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198